DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The independent claims 1 and 6 recites: 
Evaluation under 2A prong 1:
obtaining a set of (x, y) coordinates corresponding to particle centers in video data of a set of particles within a fluid, the video data comprising a sequence of image frames and each set of (x, y) coordinates corresponds to an image frame; - Mathematics 
transforming each particle center of each image frame to an expected particle center in a common coordinate frame; - Mathematics
grouping the transformed particle centers into cluster centers; - mental process
and 
calculating a particle count based on the number of cluster centers. – Mathematics  
Evaluation under 2A prong 2:
This judicial exception is not integrated into a practical application because the claim fails to recites any additional elements.
Evaluation under 2B:
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Dependent claims fail to add any additional elements and therefore are rejected as well.  

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The independent claim 3 recites: 
Evaluation under 2A prong 1:
A system, comprising: 
a flow cell through including a fluid passage; - pre/post extra solution activity
a lens-free image sensor for obtaining a holographic image of a fluid in the fluid passage; - pre/post extra solution activity
a processor in communication with the image sensor, the processor programmed to: 
capture video data of particles within the fluid using the image sensor, the video data comprising a sequence of image frames; obtain a set of (x, y) coordinates corresponding to particle centers in the video data, each set of (x, y) coordinates corresponding to an image frame of the sequence of image frames; - Mathematics
transform each particle center of each image frame to an expected particle center in a common coordinate frame; - Mathematics
group the transformed particle centers into cluster centers; - mental process 
and 
calculate a particle count based on the number of cluster centers. - Mathematics
Evaluation under 2A prong 2:
This judicial exception is not integrated into a practical application because additional element of a processor in communication with the image sensor, the processor programmed to, fail does not provide improvements to functioning of any technology, use any particular machine or transform the data to different state.  
Evaluation under 2B:
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation a processor in communication with the image sensor, the processor programmed to, merely using the processor i.e. well knonw process, Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Dependent claims fail to add any additional elements and therefore are rejected as well.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 8,391,552) in view of Joly et al (US Pub. 2018/0189963).  
With respect to claim 1, Shaffer discloses A method, comprising: 
obtaining a set of (x, y) coordinates corresponding to particle centers in video data of a set of particles within a fluid, the video data comprising a sequence of image frames and each set of (x, y) coordinates corresponds to an image frame; 
transforming each particle center of each image frame to an expected particle center in a common coordinate frame, (col 6, In 15 to col 7, In 20; col 9, In 45-60; col 11, In 10-55 - method may operate on a recorded video (sequence of chronological camera frames) of a particle flow field. Particle images in the camera frames may be recognized using established particle image recognition techniques and the geometric center of each particle; particles are suspended in a gas or fluid flow and they are aerodynamically small enough to follow the highest velocity gradients of the gas/fluid flow; the term "centroid" means a point having an (x, y, t) coordinate, where x and y are location coordinates that define the location of the centroid with respect to a fixed two-dimensional Cartesian coordinate system, and where t is a time coordinate indicating a time);  
 [grouping the transformed particle centers into cluster centers; and 
calculating a particle count based on the number of cluster centers], as claimed. 
However, Shaffer fails to explicitly disclose grouping the transformed particle [centers] into cluster centers; and calculating a particle count based on the number of cluster [centers], as claimed.  
Joly in the same field teaches grouping the transformed particle [centers] into cluster centers; and calculating a particle count based on the number of cluster [centers], (see figure 5, group Ga AND Gb “clusters” and paragraph 0192 particles are to be counted in the group also in paragraph 0016), as claimed. 
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of counting particles in fluid using image analysis.  The teaching of Joly to group the particles in order to count can be incorporated in to Shaffer ‘s system as suggested in col. 16, lines 5-15 similarity in trajectories, for suggestion, and modifying the Joly will yield the system that will count the particles in the fluid (see Joly Abstract) for motivation.  

With respect to claim 2, combination of Shaffer and Joly further discloses transforming each particle center comprises computing a transform to describe particle displacement between consecutive image frames, (see Shaffer col 7, In 35-60, col 27, In 20-35), as claimed.  

Claim 6 is rejected for the same reasons as set forth in the rejection of claim 1, because claim 6 is claiming subject matter of similar scope as claimed in claim 1.  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 8,391,552) in view of Joly et al (US Pub. 2018/0189963) and Ozcan et al (US Pub. 2014/0160236).  
With respect to claim 3, Shaffer discloses A system, comprising: 
[a flow cell through including a fluid passage; 
a lens-free image sensor for obtaining a holographic image of a fluid in the fluid passage]; 
a processor in communication with the image sensor, the processor programmed to: 
capture video data of particles within the fluid using the image sensor, the video data comprising a sequence of image frames; obtain a set of (x, y) coordinates corresponding to particle centers in the video data, each set of (x, y) coordinates corresponding to an image frame of the sequence of image frames; 
transform each particle center of each image frame to an expected particle center in a common coordinate frame, (col 6, In 15 to col 7, In 20; col 9, In 45-60; col 11, In 10-55 - method may operate on a recorded video (sequence of chronological camera frames) of a particle flow field. Particle images in the camera frames may be recognized using established particle image recognition techniques and the geometric center of each particle; particles are suspended in a gas or fluid flow and they are aerodynamically small enough to follow the highest velocity gradients of the gas/fluid flow; the term "centroid" means a point having an (x, y, t) coordinate, where x and y are location coordinates that define the location of the centroid with respect to a fixed two-dimensional Cartesian coordinate system, and where t is a time coordinate indicating a time);  
[group the transformed particle centers into cluster centers; and 
calculate a particle count based on the number of cluster centers], as claimed.  
However, Shaffer fails to explicitly disclose 
a flow cell through including a fluid passage; 
a lens-free image sensor for obtaining a holographic image of a fluid in the fluid passage; 
group the transformed particle centers into cluster centers; and 
calculate a particle count based on the number of cluster centers, as claimed.  
Joly in the same field teaches a flow cell through including a fluid passage, (see figure 1, 15 the chamber); 
grouping the transformed particle [centers] into cluster centers; and calculating a particle count based on the number of cluster [centers], (see figure 5, group Ga AND Gb “clusters” and paragraph 0192 particles are to be counted in the group also in paragraph 0016), as claimed. 
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of counting particles in fluid using image analysis.  The teaching of Joly to group the particles in order to count can be incorporated in to Shaffer ‘s system as suggested in col. 16, lines 5-15 similarity in trajectories, for suggestion, and modifying the Joly will yield the system that will count the particles in the fluid (see Joly Abstract) for motivation.  
Also, Ozcan in the same field teaches a lens-free image sensor for obtaining a holographic image of a fluid in the fluid passage, (see paragraph 0005, lensfree holographic microscope), as claimed. 
It would have been obvious to one of ordinary skill in the art at the effective time of invention to combine the two references as they are analogous because they are solving similar problem of imaging particles.  The teaching of Ozcan using lensfree image sensor can be incorporated in to the Shaffer and Joly (Camera 101 in figure 1 in Shaffer) for suggestion, and modification will yield a system that would capture enhanced images for accurate recognition of particles, for motivation.

With respect to claim 4, combination of Shaffer, Joly and Ozcan further discloses wherein the image sensor is a lens-free image sensor, (see paragraph 0005, lensfree holographic microscope “lensfree image sensor”), as claimed.  

With respect to claim 5, combination of Shaffer, Joly and Ozcan further discloses a coherent light source for illuminating at least a portion of the fluid passage, (see Ozcan paragraph 0028, coherent bean of light), as claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663